Title: William A. Duer to James Madison, 29 August 1833
From: Duer, William A.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Columbia College N Y.
                                
                                August 28th. 1833.
                            
                        
                        I beg leave to refer to the enclosure as an apology for this intrusion, although one might perhaps have been
                            admitted by your kindness in the hereditary claim I have to your acquaintance & my remembrance of a friendly
                            intercourse between you and my deceased father, in my early days.
                        Besides offering a just tribute of respect and veneration in inscribing my work to you, I venture upon the
                            liberty of drawing your immediate attention to its design both as an individual and as the head of the University of
                            Virginia and as soon as the work issues from the press, I shall take the further liberty of transmitting to you a Copy—In the mean time I have the honour to be Sir, With the greatest respect Your sincere & faithful humble Servant,
                        
                            
                                W. A. Duer.
                            
                        
                    